DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
***  This office action is responsive to Applicant’s amendment and RCE filed August 22, 2022. Claims 15-22 and 35-46 are pending.  Claims 1-14 and 23-34 were cancelled.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 43 is rejected under 35 U.S.C. 102(a)(1), as being anticipated by Kwon (2010/0187610).
Re-claim 43: Kwon ‘610 teaches (at Figs 2A-10; paragraphs 15-32) a method of manufacturing a semiconductor device, comprising: forming a gate dielectric layer 20 (Figs 2C,2A-10; para 19,15-17) over a channel region made of a semiconductor material 100; forming a first work function adjustment material layer 130 (Figs 2C,2A-10; para 20) over the gate dielectric layer 102; forming an adhesion enhancement layer 140 of aluminum oxide (Al2O3 shown in Fig 2C and paragraph 20, where the layer 140 of aluminum oxide functioning as the adhesion enhancement layer) on the first work function adjustment material layer 130; forming a mask layer 170 on the adhesion enhancement layer 130 (Fig 2C), the mask layer 170 including an antireflective organic material layer (para 16,23-24 for dBARC layer including organic); and patterning the adhesion enhancement layer 140 and the first work function adjustment material layer 130 by using the mask layer 170 as an etching mask (Figs 2D,8,9; para 23-32 ), wherein the adhesion enhancement layer includes Al2O3 (para 20).   

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0131185) taken with Jangjian (2018/0076091), Chung (2020/0111854) and Liu (2019/0318933).
Re-claim 43:  Huang teaches (at Figs 1-4B; paragraphs 16-68) a method of manufacturing a semiconductor device, comprising: forming a gate dielectric layer (243,242 in Figs 2D1,2I1,4A-B) over a channel region made of a semiconductor material 202 (Figs 2A-2D1,2I1,4A-4B; para 19); forming a first work function adjustment material layer 266 over the gate dielectric layer; forming an adhesion enhancement layer 306 on the first work function adjustment material  layer 266 (Fig 4A, para 65 for an adhesion layer 306 optionally formed on first work function material layer 266; Figs 2I1-2J1, para 52-58); forming a mask layer 293/291 (Fig 2J1; para 58) on the adhesion enhancement layer, the mask layer including an antireflective organic material layer (para 58); and patterning the adhesion enhancement layer and the first work function adjustment material layer by using the mask layer 293 as an etching mask (Figs 2J1-2K1, para 58-59), wherein the adhesion enhancement layer 306 comprises a material similar to the capping layer 302 (para 65-66) including titanium nitride (TiN), silicon nitride (SiN), or aluminum nitride (AlN).  Re-claim 44, further comprising: removing the mask layer 293/291 (Fig 2L1; para 60); and forming a second work function adjustment material layer  (Figs 2M1-2M2,4A; para 63 for metal 276 and a liner layer of TiN as the second work function layer over the adhesion enhancement layer 306, wherein the adhesion enhancement layer includes AlN or TiN.
Re-claim 43:  As described above, Huang already teaches forming the adhesion enhancement layer 306 comprising the TiN layer, but lacks using the TiN layer comprising a TiNx, where x is 1.1 to 1.5.  
However, Jangjian teaches (at Fig 2A; Abstract, para 30) the semiconductor device comprising the TiN layer 246, wherein the TiN layer comprises TiNx, where x is 1.1.  Chung  teaches (at paragraph 105) forming the TiN layer, wherein the TiN layer comprising TiNx, where x is up to 1.2.  Liu teaches (at Figs 6,8; para 25 and 28) the semiconductor device comprising the TiN layer 50, wherein the TiN layer is a nitrogen-rich TiNx, wherein nitrogen-rich is inherently meant to include x of greater than 1.
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device comprising the adhesion enhancement layer of TiN of Huang by employing the TiN layer comprising nitrogen-rich TiNx, where x is up to 1.2, as taught by Jangjian and Chung and Liu, because of the desirability to employing the nitrogen-rich TiNx for forming and adjusting the work function of the semiconductor device.  Selecting the portion of the prior art's range of x for TiNx, where x is up to 1.2, as taught by Jangjian and Chung, which is within the range of applicant's claims, would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0131185), Jangjian (2018/0076091), Chung (2020/0111854) and Liu (2019/0318933), as applied above to claims 43-44, and further with Kwon (8,912,607).
The relied references including Huang teach the method of manufacturing a semiconductor device, as applied to claims 43-44 above and fully repeated herein; and Re-claim 45, wherein Huang further teaches removing the mask layer 293/291 (Fig 2L1; para 60); and forming a second work function adjustment material layer  (Figs 2M1-2M2,4A; para 63 for metal 276 and a liner layer of TiN as the second work function layer over the first work function layer 266, wherein the adhesion enhancement layer includes SiN, AlN or TiN, and wherein the adhesion layer of TiN and AlN as a conducting material are remained in the semiconductor device; and wherein the adhesion enhancement layer 306 comprises a material similar to the capping layer 302 (para 65-66) including titanium nitride (TiN), silicon nitride (SiN), or  aluminum nitride (AlN).
As applied above, Huang already teaches forming the adhesion layer 306 comprising TiN, SiN, or AlN, wherein the adhesion layer of a conducting material, such as TiN or AlN, are remained in the semiconductor device.  
Re-claim 45, Huang just lacks mentioning to remove the adhesion layer comprising silicon nitride as a dielectric material.
However, Kwon ‘607 teaches (at Figs 10-14; cols 12-14) forming the adhesion layer 37 including silicon nitride (SiN, col 13, lines 53-60; Fig 10, col 12, lines 1-10, where SiN is a dielectric material) on the first work function layer 34L; patterning the adhesion layer 37 and the first work function layer 34L (Figs 11-12; co 13, line 61 to col 12); then removing the adhesion layer including SiN (Fig 13, col 14, lines 18-31); and then forming the second work function adjustment layer 38L (Fig 13; col 14, lines 18-67) on the first work function layer 34L.
    Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Huang by removing the adhesion layer before forming the second work function adjustment layer, as taught by Kwon ‘607. This is because of the desirability to remove the adhesion layer as a masking layer in order to provide an electrical connection and conductivity between the first and second work function adjustment layers, thereby improving the operation of the semiconductor device.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (2010/0187610), as applied above to claims 43-44, and further with Kwon (8,912,607).
Kwon ‘610 teaches (at Figs 2A-10; paragraphs 15-32) the method of manufacturing a semiconductor device, as applied to claims 43-44 above and fully repeated herein; and Re-claim 45, Kwon ‘610 further teaches removing the mask layer (170 in Fig 2C, Fig 8 for after removing the mask 170); and forming a second work function adjustment material layer (180 in Fig 9; para 32; where TiN, TaN, TaCN functions as the second work function layer over the first work function layer), wherein the adhesion enhancement layer 140 includes Al2O3 (para 20); and 
Re-claim 46, wherein the adhesion enhancement layer 140 includes Al2O3 (para 20).
Re-claim 45: As described above, Kwon ‘610 already teaches forming the adhesion layer 140  in the semiconductor device, but lacks removing the adhesion layer.  
However, Kwon ‘607 teaches (at Figs 10-14; cols 12-14) forming the adhesion layer 37 (col 13, lines 53-60; Fig 10, col 12, lines 1-10, where SiN is a dielectric material) on the first work function layer 34L; patterning the adhesion layer 37 and the first work function layer 34L (Figs 11-12; co 13, line 61 to col 12); then removing the adhesion layer (Fig 13, col 14, lines 18-31); and then forming the second work function adjustment layer 38L (Fig 13; col 14, lines 18-67) on the first work function layer 34L.
    Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Kwon ‘610 by removing the adhesion layer before forming the second work function adjustment layer, as taught by Kwon ‘607. This is because of the desirability to remove the adhesion layer as a masking layer in order to provide an electrical connection and conductivity between the first and second work function adjustment layers, thereby improving the operation of the semiconductor device.



 Allowable Subject Matter
 Claims 15-22 and 35-42 are allowed.


Response to Amendment  
Applicant's Amendment submitted July 22, 2022 and remarks thereof with respect to claims 43-46  have been considered but are moot in view of the new ground(s) of rejection

***  Regarding Chen (2022/0013412):  
Applicant submitted (at 07/22/2022 remark page 6 ) the statement that “…the subject matter disclosed in Chen and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person…”.   Accordingly, under 35 U.S.C. §102(b)(2)(C),  Chen is not a valid prior art reference to the present application.  

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822